DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 20-32 allowed.
The closest relevant arts are Cui et al (2016/0166959 A1) and Fleck et al (5,564,065).
Cui et al disclose a method for removing at least one airborne contaminant from polluted air (paragraph 0002) comprising the steps of passing polluted air with the at least one airborne contaminant through a cyclone (paragraph 0005) inherently via a pump to remove particles of at least 100 microns (paragraphs 0012 & 0045), to obtain cyclone air having less of the airborne contaminant than the polluted air, wherein the filter comprises fibers of an average diameter of 50-500 nm or in some embodiments, the fibers have an average diameter of 100-300 nm (see paragraph 0012), and the fibers comprise at least 90 wt.% polyacrylonitrile (paragraphs 0011 & 0029) relative to all fibers in the filter, and a catalyst comprising at least 90 wt.% Ti02 (paragraph 0022), relative to all catalytic metals in the filter, dispersed onto the fibers, and wherein the at least one airborne contaminant comprises particulate matter having particle size of 2.5 microns or less (paragraph 0002), CO, a volatile organic compound, a sulfur oxide, a nitrogen oxide, or a combination of two or more of any of these (paragraphs 0029).  Cui et al disclose the filter being suitable to remove a volatile organic compound, a nitrogen oxide, a sulfur oxide, a further combustion exhaust gas (paragraphs 0022 & 0112), or a 
Fleck et al disclose the step of contacting the air by under irradiation by ultraviolet (UV) light, wherein ultraviolet light impinges on the fibrous material photo-exciting the TiO2 (Abstract).  Fleck et al disclose Ti02 on the fibers being precipitated onto the fibers while in a liquid phase with the fibers (col. 1, lines 39-50).  Fleck et al disclose the irradiation comprises directing a UV lamp (col. 3, lines 29-44) or sunlight or photovoltaic energy at the filter (col. 1, line 63 through col. 2, line 27, col. 3, lines 56-64).  Fleck et al disclose Ti02 having varying particle size over a wide range and the fiber material is coated with anatase TiO2 that is applied in the form of a fine powder (col. 3, lines 1-28).  Fleck et al also disclose the filter being suitable to remove carbon monoxide (col. 2, lines 1-11 and lines 24-27).
Claims 1 and 20-32 of this instant patent application differ from the disclosure of either Cui et al or Fleck et al in that a system employs a solar power source incorporated or mounted on a traffic or transportation feature that comprises an air treatment system comprising a pump, cyclone, and a Ti02-coated polyacrylonitrile filter to purify polluted air from vehicular traffic such as polluted air at a traffic intersection, as shown graphically in Applicant’s Fig. 3 and described on pages 23 and 24 of this patent application’s specification.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        October 31, 2021